                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

TYLER ARCHON, INDIVIDUALLY AND                                          CIVIL ACTION
ON BEHALF OF ALL OTHERS SIMILARLY
SITUATED

VERSUS                                                                  NO. 18-6854

TAYLOR & TYLER INC., AND                                                SECTION "B"(5)
ERIC GUILLORY
                                  ORDER AND REASONS

     Before the Court is a motion filed by defendants Taylor &

Tyler,    Inc.      and    Eric    Guillory     to   stay    proceedings             pending

resolution     of    the    Department     of    Labor’s         (“DOL”)     preexisting

investigation. Rec. Doc. 19. Plaintiff filed an opposition. Rec.

Doc. 25. Defendants then sought and were granted leave to file a

reply memorandum. Rec. Doc. 26. For the reasons discussed below,

     IT IS ORDERED that defendants’ Motion to Stay (Rec. Doc. 19)

is   DENIED,     but      without    prejudice       to    reurge       if     the    DOL’s

investigation leads to a more active and burdensome stage

upon movant, plaintiff, or for other detailed cause.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff Tyler Archon filed a complaint on July 19, 2018

against   Defendants        Taylor    &   Tyler,     Inc    et    al.    for    allegedly

violating the Fair Labor Standards Act by failing to pay Archon

and other putative class members overtime wages. Rec. Doc. 1.

Defendant Eric Guillory is the sole owner of Taylor & Tyler, Inc.,

a company specializing in residential heating, ventilation, and


                                           1
air conditioning installation. See id. at 2-3. Plaintiff Tyler

Archon worked for Taylor & Tyler, Inc. from July 2017 until June

2018 as an air conditioning repair personnel. Id at ¶ 12, 31.

Plaintiff claims that he represents a class of other employees of

Taylor & Tyler, Inc. performing air conditioning repair work who

were paid a salary and who worked over 40 hours in any workweek at

any point in the past three years. Id. at ¶ 56. Defendants filed

their answer on September 5, 2018 claiming that plaintiff was

subject to a variable workweek contract as authorized by Section

7(f) of the Fair Labor Standards Act and properly paid all amounts

he was owed. Rec. Doc. 18. Defendant Eric Guillory further argues

that he did not personally employ defendant Tyler Archon and is

therefore not responsible for personally paying his wages. See id.

at 1.

     Defendants filed the instant motion on September 5, 2018 to

stay proceedings pending resolution of a preexisting investigation

by the DOL. Rec. Doc. 19. Defendants assert that the U.S. DOL’s

Wage & Hour Division notified Taylor & Tyler, Inc. of a pending

investigation into its wage-payment practices in December 2017,

approximately seven months before plaintiff Tyler Archon filed his

complaint. See id. at 2. Defendant Guillory states, in a sworn

declaration, that the scope of the investigation includes wages

paid to Plaintiff Tyler Archon and other employees who performed

air conditioning repair work. Rec. Doc. 19-2. Mr. Guillory asserts

                                2
that he has cooperated in the investigation and during his last

meeting with the DOL on May 18, 2018, the investigator Adams Goin

of    the   Wage    &    Hour    Division   represented    he   anticipated     the

investigation would be resolved in the relatively near future. See

id. at 2. Further, Defendant Guillory asserts that there are

currently no outstanding information requests from the DOL. See

id. Defendants state that Taylor & Tyler, Inc. is a small employer

that operates out of a single facility and employs approximately

10-15 individuals at any given time. See Rec. Doc. 19-1 at 3.

       On June 29, 2018, Defendants executed a tolling agreement

with the DOL to toll the statute of limitations with respect to

any    action      under   the     Fair   Labor   Standards     Act   against   the

Defendants for unpaid minimum wages, unpaid overtime compensation

or    liquidated        damages,    and   any   other   applicable    statute   of

limitations, beginning January 3, 2016.                  Rec. Doc. 19-2.        The

agreement states that statutes of limitations shall remain tolled

until 90 days after notice of termination of the tolling agreement.

See id.

LAW AND ANALYSIS

       A district court has inherent authority to “control the

disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N.

Am. Co., 299 U.S. 248, 254. This includes the power of a district

court to stay proceedings “in the control of its docket and in the

                                            3
interests of justice.” See In re Beebe, 56 F.3d 1384 (5th Cir.

1995). The movant for a stay must make out a clear case of hardship

or inequity in moving forward if there is even a fair possibility

that the stay will harm the other party. See Landis, 299 U.S. at

255. When determining whether to stay proceedings, the Court

considers: 1) hardship to the moving party if the action proceeds;

2) prejudice to the non-moving party if the stay is granted; and

3)the interests of judicial economy. See Magana v. Shore Constr.,

LLC, No. 17-1896, 2017 WL 2911353, at *3 (E.D. La. July 6, 2017);

E. Cornell Malone Corp. v. Cont'l Cas. Co., No. 13-6807, 2015 WL

222334, at *2 (E.D. La. Jan. 14, 2015); Marine Power Holding, LLC

v. Malibu Boats, LLC, No. 14-2065, 2014 WL 7139643, at *1 (E.D.

La. Dec. 15, 2014). The Court will analyze each factor below to

determine whether the facts weigh in favor of granting a stay.

     The primary jurisdiction doctrine is a doctrine of judicial

abstention   in   which   a   court   with   jurisdiction   over   a   matter

nevertheless “defers to an administrative agency for an initial

decision on questions . . . within the peculiar competence of the

agency.” Occidental Chem. Corp. v. La. Pub. Serv. Com'n, 810 F.3d

299, 309 (5th Cir. 2016). Although each application of the primary

jurisdiction doctrine requires a fact-specific inquiry, the Fifth

Circuit has identified three factors to consider: 1) whether the

Court has original jurisdiction over the claim before it; 2)

whether adjudication of the claim requires the resolution of

                                      4
predicate issues or the making of preliminary findings; and 3)

whether    the   legislature      has   established     a   regulatory      scheme

whereby it has committed the resolution of those issues or the

making of those findings to an administrative body. See Northwinds

Abatement, Inc. v. Employers Ins. of Wausau, 69 F.3d 1304, 1311

(5th Cir. 1995). The Court will consider these factors below to

determine    whether   this      case   properly   fits     within    the   unique

competency of the DOL.

A.   The three-factor balancing test weighs against granting a

     stay

     Considering the three factors mentioned above: 1) hardship to

the moving party, 2) prejudice to the non-moving party, and 3)

judicial    economy,   it   is    in    the   public   interest      to   deny   the

requested stay. Defendants have not made out a clear case of

hardship in moving forward in light of the likelihood of prejudice

to plaintiff, and judicial economy will not be promoted.

     1) The hardship to the moving party if the action proceeds

          does not weigh in favor of granting a stay

     Defendants’ asserted harm in continuing litigation does not

rise to the level warranting a stay.             Defendants argue that if a

stay is not granted, they will be forced to waste time, money, and

resources litigating issues likely to be rendered moot by the DOL’s

investigation. However, as discussed in further detail below, a

resolution of the DOL’s investigation does not necessarily mean

                                         5
plaintiff’s claims will be moot. Defendants argue that they should

not be required to fight this issue “simultaneously on two fronts.”

See Rec. Doc. 19-1 at 2. However, Defendants stated that Mr.

Guillory’s last in-person with the DOL was on May 18, 2018 and he

last submitted documentation on August 26, 2018. See Rec. Doc. 19-

2 at 2. Defendants noted that “there currently are no outstanding

information   requests   from   the   DOL.”   Id.   This   indicates   that

defendants are not currently expending time or resources on the

DOL’s investigation, and have not been for at least a few months.

Even if Defendants were still providing information to the DOL, a

substantial overlap with the present litigation would presumably

make engaging in discovery simpler, not more difficult. While the

Court recognizes the duties Mr. Guillory has as the sole proprietor

of Taylor & Tyler, Inc., defendants have not made a “clear case of

hardship or inequity in being required to go forward” in light of

the possibility of prejudice to plaintiffs discussed below. See

Landis, 299 U.S. at 255

     2) Prejudice to the non-moving party if the stay is granted

       weigh against granting a stay

     A stay will prejudice plaintiffs who choose not to accept the

DOL’s proposed settlement and potential plaintiffs for whom the

statute of limitations will continue to run. Defendants argue that

a stay will not prejudice plaintiff because plaintiff’s claims are

entirely subsumed by the DOL’s investigation, which will provide

                                      6
plaintiffs with complete relief. See Rec. Doc. 19-1. However, as

plaintiff notes in his response, the DOL’s investigation may not

provide complete relief as plaintiffs are not required to accept

the DOL’s calculations of backwages owed by an employer. See Owens

v. Marstek, L.L.C., 548 F. App'x 966, 971 (5th Cir. 2013). Rather,

an employee may choose to pursue an action in court for violations

of   the   FLSA,     and   maintain       a       claim   for    liquidated   damages,

attorney’s fees, and costs in addition to back wages. See id. There

is no guarantee that the DOL and defendants will ultimately agree

to a settlement, or that such a settlement would be acceptable to

plaintiffs. Additionally, defendants cannot predict the duration

of the DOL’s investigation. Defendants admit that “the DOL has not

provided    a   date       certain    by          which     it   will    complete   its

investigation.” Rec. Doc. 19-1 at 3. The DOL investigator may have

represented     to   defendants      in       May    2018    that   he   expected   the

investigation to conclude in “the relatively near future” but it

has now been five months with no new indication of when the

investigation will be completed. See Rec. Doc. 19-1. Defendants

most recently submitted information to the DOL on August 26, 2018.

See Rec. Doc. 19-2 at 2. This indicates that the fact-finding

portion of the investigation was recently ongoing, and defendants

have not provided any evidence to show progression past this stage.

The Fifth Circuit has noted that while District Courts have general

discretionary power to stay proceedings, it is an abuse of this

                                              7
discretion to issue stay orders of an indefinite duration. See

Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983).

Without   any   clear    deadline   for      resolution    of    the     DOL’s

investigation, a stay of this litigation would necessarily be of

an indefinite duration.

       Defendant argues that plaintiffs are not prejudiced because

the tolling greement executed between itself and the DOL preserves

all potential claims in case of an unsuccessful settlement. See

Rec.   Doc.   19-3.   However,   plaintiff    argues    that    the    tolling

agreement does not cover all potential opt-in plaintiffs, and that

the statute of limitations will continue to run. The agreement

tolls the statute of limitation for any action under the FLSA

against   the   defendants   for    unpaid    minimum     wages,      overtime

compensation, or liquidated damages beginning January 3, 2016. See

Rec. Doc. 19-3 at 1. Plaintiff is alleging willful violations of

the FLSA’s minimum wage and overtime provisions, for which a cause

of action must be brought within three years of accrual. 29 U.S.C.

§ 255(a). Thus, for the potential plaintiffs whose claims accrued

before the tolling agreement date of January 3, 2016, the three

year statute of limitations will continue to run. This statute of

limitations is only tolled once the potential plaintiffs file

written consent to join the suit. 29 U.S.C. § 256. A stay would

delay conditional certification and therefore notice to potential

class members. As plaintiffs note, this would delay potential class

                                    8
members’ opportunity to file written consent and join the case

while the statute of limitations would continue to run. See Rec.

Doc. 25 at 2-3. Defendants argue that plaintiff Tyler Archon’s

claims are protected by the tolling agreement, as are the claims

of the only other individual they are aware of who may fit the

defined class. See Rec. Doc. 19-1 at 7. However, until notice is

provided to potential class members, the Court cannot be certain

that all potential plaintiffs, including those of whom Defendants

may be unaware, have been provided adequate opportunity to decide

whether litigation is their preferred course of action. Therefore,

the prejudice to plaintiff if a stay was granted is significant.

     3) The interest of judicial economy does not weigh in favor

         of granting a stay

     A   stay   of   this   case   will   not   promote   judicial   economy.

Defendants argue that the DOL “is essentially exercising the same

function as this Court” and can fully resolve the issues set forth

in plaintiff’s complaint. See Rec. Doc. 19-1 at 9. At this stage,

it is not clear whether the DOL is exercising a similar function

as the Court. Defendants have only described the scope of the DOL’s

investigation as “include[ing], but[] not limited to, wages paid

to Tyler Archon . . . and other employees who performed air

conditioning repair work.” See Rec. Doc. 19-2 at 1. The Tolling

Agreement describes the tolling of the statute of limitations as

necessary for the DOL “to negotiate with respect to [FLSA] claims

                                      9
and/or causes of action.” See Rec. Doc. 19-2 at 4. Based on these

generalized descriptions, the Court cannot determine whether the

scope of the DOL’s investigation covers all of the issues plaintiff

raises    in     his   complaint,     including         allegations      of     willful

violations of the FLSA. Additionally, it is not clear that the

outcome of the DOL’s investigation and negotiations will be the

relief plaintiff seeks from the Court. Furthermore, as mentioned

above, for those plaintiffs who are not protected by the Tolling

Agreement or who may choose not to accept the DOL’s proposed

settlement, these proceedings are not duplicative or unnecessary.

      Defendants cite to two district court cases as support for

the    proposition      that   “a    stay        during   the    pendency       of   an

administrative proceeding can be appropriate.” Rec. Doc. 19-1 at

5. Those cases do not apply to the issues presented in this case

because they involved ongoing administrative proceedings. In Armor

All/STO Prods. Co. v. Aero. Communs. Holding Co. and V.V.V. & Sons

Edible Oils, Ltd. v. Meenakshi Overseas, LLC, the courts granted

a stay pending the outcome of proceedings in front of the Patent

Trial and Appeal Board and the Trademark Patent and Appeal Board.

See Armor All/STP Prod. Co. v. Aerospace Commc'ns Holdings Co.,

No. 15-781, 2016 WL 6397269 (E.D. Tex. Oct. 28, 2016); V.V.V. &

Sons Edible Oils Ltd. v. Meenakshi Overseas LLC, No. 14-2961, 2016

WL    1268008,    (E.D.   Cal.      Mar.        31,   2016).    Unlike    the     DOL’s

investigation in this case, those cases involved proceedings by a

                                           10
specialized adjudicatory body with an administrative judge. The

decision to grant a stay pending the outcome of such a hearing is

not analogous to the issue before this Court today. Defendants

also cite to a number of cases in which they claim courts have

“granted stays of judicial proceedings involving parallel and

preexisting investigations by the DOL.” Rec. Doc. 19-1 at 5. While

these cases are not binding precedent for this Court and did not

occur within this district, the Court notes that none of these

cases are relevant to the issues before the Court. In those cases,

a stay was granted because neither party objected to a stay 1, the

parties had jointly stipulated to stay discovery 2, or because the

court was waiting for the DOL’s preliminary determination of

whether the statute under which the claim was brought applied to

the contract at issue 3. The conditions present in those cases

warranting a stay do not exist in this case, where parties do not

consent or stipulate to a stay and there is no question of whether




1 “At oral argument, the parties discussed the possibility of staying the
litigation pending further action by the DOL or the IRS that might resolve
this matter without the parties incurring unnecessary costs. Neither party
objects to such a stay.” Yoshioka v. Charles Schwab Corp., No. 11-1625, 2011
WL 6748984, at *14 (N.D. Cal. Dec. 22, 2011)
2 “In addition, in this case, the court has ordered that plaintiff and

defendant stay the proceeding in light of the parties' stipulation, which
allows defendant to respond to a DOL investigation into defendant's pay
practices.” Wilcox v. Alternative Entm't, Inc., No. 09-CV-659-BBC, 2010 WL
691702, at *1 (W.D. Wis. Feb. 25, 2010)
3 “This case is stayed pending the DOL's determination of whether the SCA

applies to the concession contract at issue.” Int'l Org. of Masters, Mates &
Pilots, Pac. Mar. Region v. Nat'l Park Serv., No. C 06-2107-CW, 2006 WL
1466829, at *7 (N.D. Cal. May 26, 2006)

                                     11
the FLSA applies to the alleged conduct. Therefore, the factor of

judicial economy weighs against granting a stay.

B.    The primary jurisdiction doctrine does not provide adequate

      grounds for the a stay

      The     primary     jurisdiction        doctrine      does     not     apply   to

plaintiff’s      claims    because    FLSA       claims     for     unpaid    overtime

compensation are not uniquely suited to the competence of the DOL.

The factors to consider are: 1) whether the Court has original

jurisdiction over the claim before it; 2) whether adjudication of

the claim requires the resolution of predicate issues or the making

of   preliminary      findings;    and     3)    whether    the     legislature      has

established a regulatory scheme whereby it has committed the

resolution of those issues or the making of those findings to an

administrative body. See Northwinds, 69 F.3d 1304, 1311 (5th Cir.

1995).

      First, the Court has original jurisdiction of plaintiff’s

claims      against   defendants     for        unpaid    minimum    wages,     unpaid

overtime compensation, and liquidated damages under the Fair Labor

Standards Act. 4 Second, the adjudication of plaintiff’s claims does

not require the resolution of predicate issues that, three, the

legislature has committed to an administrative body. The FLSA


4 “An action to recover the liability prescribed in the preceding sentences

may be maintained against any employer (including a public agency) in any
Federal or State court of competent jurisdiction by any one or more employees
for and in behalf of himself or themselves and other employees similarly
situated.” 29 U.S.C. § 216(b)

                                         12
authorizes the DOL to supervise the payment of unpaid minimum wages

or overtime compensation, but does not make this a prerequisite to

an employee’s private action. Furthermore, the FLSA specifically

states that a private action shall only be terminated “upon the

filing of a complaint by the Secretary,” indicating that until

such a step is taken employees retain their right to proceed with

private litigation. 29 U.S.C. § 216 (c). Here, the DOL has not

filed a complaint, and went further by specifically agreeing in

the Tolling Agreement to refrain from filing any such complaint

for the time being. 5 Defendants note that the tolling agreement

was executed as an inducement and to allow this suit to proceed

would undermine defendants’ rationale for executing the tolling

agreement. See Rec. Doc. 26 at 6. While this may be true, the

tolling agreement was only signed by the DOL and the defendants;

plaintiff was not a party to this agreement and did not agree to

relinquish his rights to bring a direct suit. Defendants argue

that   the   DOL    has   “specialized     expertise     relating    to    the

administration of the FLSA and its attendant regulations” and in

addressing overtime disputes. Rec. Doc. 19-1 at 9-10. However,

“courts in the Eastern District of Louisiana regularly adjudicate

FLSA claims.” Magana v. Shore Constr., LLC, No. 17-1896, 2017 WL

2911353, at *6 (E.D. La. July 6, 2017)(citing Nieto v. Pizzati


5 “In exchange for the Secretary’s agreement to withhold filing legal

proceedings under the FLSA until notice of termination in the manner set
forth. . .” Rec. Doc. 19-3 at ¶ 2.

                                     13
Enterprs., Inc., No. 16-5352, 2016 WL 6962513 (E.D. La. Nov. 29,

2016) (Brown, J.); Medina v. Brothers Behrman Hwy., Inc., No. 13-

4831, 2015 WL 3679534 (E.D. La. June 12, 2015) (Vance, J.); Allen

v. Entergy Ops., Inc., No. 11-1571, 2016 WL 614687 (E.D. La. Feb.

11, 2016) (Milazzo, J.)). Furthermore, while the statute provides

both the DOL and private plaintiffs an avenue forward in resolving

FLSA claims – both avenues involve adjudication in a court of law,

making it clear that this is not an issue “within the particular

competence of [an] agency.”

     New Orleans, Louisiana, this 16th day of October, 2018.




                              ___________________________________

                              SENIOR UNITED STATES DISTRICT JUDGE




                               14
